DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the CROSS-REFERENCE TO RELATED APPLICATIONS should be amended/updated to provide the current status of U.S. Serial No. 16/015,893 as now patented as U.S. Patent No. 10,624,519.  Appropriate correction is required.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2002/0034912 to Curro et al. (“Curro”).
With regard to Claim 13 and 15, Curro discloses a method for making an absorbent laminate web for use as a wipe comprising a first web, a second web, and a third web disposed between the first and second webs.  See, e.g., Abstract, entire document.  Curro teaches providing both outer web layers as a spunbond nonwoven fabrics formed of thermoplastic polymer and having a basis weight in the range of 10 to 30 gsm.  Paragraphs [0100] to [0102]; see also Table 1 (providing examples wherein outer spunbond fabrics weigh about 30 gsm).  Curro discloses that the middle layer can be provided as a cellulosic material, such as paper.  Paragraphs [0069] and [0070].  Curro discloses the cellulose layer is free of bonding agents.  Table 1.  With regard to the bonding of the layers, Curro notes that dissimilar materials can be joined by melt bonding, adhesive bonding, and ultrasonic bonding.  Paragraph [0004].  However, Curro teaches away from utilizing an adhesive.  Paragraph [0014].  Curro also discloses that the central layer can be involved in the bonding between the outer layers.  Paragraph [0060].  And while Curro utilizes thermal bonding in the examples, paragraph [0128], Curro emphasizes that joining the layers can be performed using ultrasonic welding to provide the bonding.  Paragraphs [0053] and [0057].  As such, it is the Office’s position that Curro teaches ultrasonic bonding with sufficient specificity to anticipate the claim limitation of performing an ultrasonic treatment to the three layers.  In the alternative, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to bond the layers of the laminate taught by Curro together using ultrasonic bonding, as shown to be known as an alternative process to thermal bonding.  Curro does not disclose the peel strength of the cellulose layer in the laminated material.  Nonetheless, it is reasonable to presume the i.e. outer spunbond nonwoven fabric comprising thermoplastic polymer and an inner core of cellulosic material, similar methods for bonding the fabrics, i.e., ultrasonic welding, in order to make similar products, i.e. absorbent wipes.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 14, Curro discloses that the cellulose layer is provided at a ratio of 4:1 to 1:2 relative to the weight of the two spunbond webs.  Table 1.  With regard to Claim 16, Curro shows that the bonding method can be achieved using a single bonding treatment.  Figure 9.  With regard to Claim 17, Curro teaches that an embossing process can be performed as a post-lamination process.  Paragraph [0086].  With regard to Claim 19, Curro shows that the length and width dimensions of the layers can be the same.  See, e.g., Figure 1.  In the alternative, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have the multi-layer laminate possess similar dimensions for each individual layer in order to ensure ease of manufacture without accounting for different dimensions of the individual layers.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 5,204,165 to Schortmann (“Schortmann”).
With regard to Claim 13, Schortmann discloses a method of making a nonwoven laminate material comprising at least one layer thermoplastic fiber layer bonded to a wet-laid fabric layer comprising cellulosic fibers.  See, e.g., Abstract, entire document.  Schortmann discloses that the laminate is provided with a first spunbond nonwoven layer having a basis weight of 17 gsy and a second spunbond nonwoven layer having a basis weight of 17 gsy.  See, e.g., Tables I, II, III, IV, V, and VI.  Schortmann discloses that the laminate is also provided with a cellulose-based layer arranged between the two spunbond layers, wherein the amount of cellulose fiber in the cellulose-based layer is about 60%.  Id.  Schortmann teaches that spunbond layers are combined with the cellulosic layer via ultrasonic bonding.  Column 4, lines 36-40.  Schortmann teaches an embodiment where the laminate is free of bonding agent.  Table IV.  Schortmann does not disclose the peel strength of the laminated material.  Nonetheless, it is reasonable to presume the laminates disclosed by Schortmann have a peel strength greater than 10 grams/inch.  Support for the presumption is found because Schortmann teaches similar material layers, i.e. outer spunbond nonwoven fabric comprising thermoplastic polymer and an inner core of cellulosic material, similar methods for bonding the fabrics, i.e., ultrasonic welding, in order to make similar products, i.e. nonwoven laminate.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  In the alternative, Schortmann teaches that other bonding techniques, including hot calendering, chemical bonding, and stitch bonding can also be used.  Column 4, lines 36-42.  As such, increasing the peel strength is an obvious modification, by use of additional binding techniques, in order to provide increased strength to the laminate.  With regard to Claim 15, Schortmann discloses that the cellulose layer can comprise paper fibers.  Column 10, lines 1-3.  With regard to Claim 16, Schortmann does not require multiple ultrasonic bonding steps.  

Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Curro in view of U.S. Patent Application Publication No. 2003/0114071 to Everhart et al. (“Everhart”).
With regard to Claim 18, Curro does not disclose that the absorbent laminate has an absorbency greater than 300%.  Nonetheless, such a feature would be obvious to provide.  Curro notes that “[p]articularly useful are laminate webs having a highly absorbent central layer, such as single or multiple layers of Bounty Paper towels or air laid fiber core containing super absorbent fibers or super absorbent particles.”  Paragraph [0155].  Thus, Curro provides motivation to increase absorbency by using multiple layers of absorbent fibers or by including superabsorbent fibers or particles that are designed to improve absorbency.  Everhart is also related to nonwoven composite fabrics containing pulp fibers that are useful as a wipe.  See, e.g., Abstract, entire document.  Everhart teaches that wipers having a similar basis weight to those disclosed by Curro can be constructed to have an absorbency of about 450%.  Paragraph [0033].  Everhart teaches such an absorbency is achieved using pulp fibers, paragraph [0030], 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789